Citation Nr: 0715120	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-34 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for a left varicocele from 
February 1, 1994? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which granted service connection for a left 
varicocele, and assigned a noncompensable evaluation 
effective February 1, 1994.  In a July 2003 rating decision, 
the evaluation was increased to 10 percent effective July 31, 
2000.

This matter was remanded by the Board in May 2006 for further 
development.


FINDINGS OF FACT

1.  Between February 1, 1994 and April 12, 2000, the veteran 
was not diagnosed with a left varicocele.

2.  Since April 13, 2000 the veteran has been diagnosed with 
a painful left varicocele.

3.  Since April 13, 2000 the veteran's left varicocele has 
not been manifested by symptomatology that equates to 
bilateral testicular atrophy, or by persistent edema, statis 
pigmentation or eczema.


CONCLUSIONS OF LAW

1.  Between February 1, 1994 and April 12, 2000, the criteria 
for a compensable rating for a left varicocele were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.104, 4.115b, Diagnostic 
Codes 7120,7523 (2006).

2.  Since April 13, 2000, the criteria for a compensable 
rating have met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.104, 
4.115b, Diagnostic Codes 7120, 7523 (2006).

3.  Since April 13, 2000, the schedular criteria for a rating 
greater than 10 percent for a left varicocele are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.104, 4.115b, 
Diagnostic Codes 7120, 7523 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the May 2002 statement of the case and the July 
2003 supplemental statement of the case fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  May 2006 correspondence 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
The case was readjudicated in an October 2006 supplemental 
statement of the case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the requisite notice was harmless 
error.  In this regard, the content of the notices provided 
to the appellant comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been afforded every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claim was readjudicated in 
October 2006.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

In a May 2001 rating decision service connection was granted 
for a left varicocele and a noncompensable rating was 
assigned by analogy to 38 C.F.R. §§ 4.20, 4.104, Diagnostic 
Code 7120, effective February 1, 1994.  In a July 2003 rating 
decision a 10 percent rating was assigned effective July 31, 
2000.

The veteran's service medical records indicate that he 
complained on numerous occasions of testicular pain and was 
subsequently diagnosed with prostatitis.  

In May 1994 the veteran underwent a VA examination and 
reported a problem with chronic prostatitis with suprapubic 
region pain and pain when urinating.  The examiner notated 
the veteran had a tender and boggy prostate.  A varicosity 
was not found on examination.  The veteran was diagnosed with 
chronic prostatitis and a history of epididymitis.  

In July 1994, the veteran reported to a VA examiner that he 
was experiencing soreness in his left testicle and a penile 
discharge.  The examiner noted a history of chronic 
prostatitis.  A left varicocele was not diagnosed.  

In May 1997, the veteran reported a history of chronic 
epididymitis, and left testicular pain.  No pertinent finding 
was made.

In November 1997, the veteran reported that he had lower back 
pain on the left side that radiated into his left testicle 
for one week that was getting worse.  The diagnostic 
impression of the examiner was epididymitis.  

In January 1999, the veteran appeared before the Board and 
testified that he had constant pain in his low back which 
traveled to his groin area, left leg, and left testicle.  

In February 1999, the veteran had an examination with 
Virginia Physicians.  He reported a 10 year history of 
chronic left testicular pain.  He stated that the pain 
followed an injury during which he ruptured a lumbar disc.  
He described the pain as constant, radiating from his left 
flank down to his perineal area including his left testicle 
and thigh.  The examiner noted that the testicles were 
bilaterally descended.  There was minimal tenderness of the 
head of the left epididymis.  Dr. DM opined that the veteran 
had symptomatology which was consistent with radiated pain 
from his low back to the left groin, testicle and lower 
extremity.  The examiner concluded this seemed to be a 
chronic condition.  In addition, by history, the veteran 
appeared to have apparent flares of epididymoorchitis.  A 
left varicocele was not diagnosed.

In an April 13, 2000 letter, which was received on November 
29, 2000, Dr. DDG stated there was Doppler evidence that the 
veteran had varicose veins on the left side of the scrotum.  
Dr. DDG opined it was very common for men to develop 
testicular discomfort, even to a disabling degree, following 
work.  Dr. DDG opined that it was entirely reasonable that 
both the back pain and the testicle pain occurred at exertion 
but they came for different reasons.  Dr. DDG stated that the 
back pain the veteran had did not involve the testicle.  Dr.  
DDG opined that he had symptoms of varicose veins in his 
testicle prior to separation from service.

In May and August 2000, the veteran reported to a VA examiner 
that he had intermittent testicular pain with shooting pain 
down the left leg.  The examiner notated minor swelling of 
the left side of the scrotum which was tender to palpation.  

In November 2000, a VA urology treatment note indicated the 
veteran called regarding his appointment and reported that he 
was without scrotal pain or discomfort.  The examiner stated 
that he would not recommend surgery as long as the veteran 
was asymptomatic.  The diagnosis was bilateral varicocele 
left greater than right.

In January 2001, the veteran reported that he had chronic 
left testicular pain for several years and was frustrated 
with VA and not having a definite diagnosis of his problem.  
The examiner notated that a recent scrotal ultrasound showed 
small bilateral varicoceles, left larger than right.  The 
veteran was focused on this as a source of his pain.  Upon 
examination, no varicocele was palpable.  

On August 30, 2002, the veteran underwent a VA examination 
where he reported being diagnosed with a left varicocele a 
few years prior.  The veteran reported he continued to have 
the varicocele.  The veteran indicated that standing or 
riding a mower aggravated his condition causing significant 
pain in the testicular area.  He reported no sexual 
dysfunction.  The examiner notated the testicles descended 
bilaterally and indicated tenderness of the left epididymis 
area and testicle.  There was no evidence of hydrocele on 
illumination.  The veteran did report discomfort on the right 
to palpation and mild discomfort on the left.  The 
assessments were a left varicocele diagnosed in approximately 
1994, left varicocele with continued pain, condition was 
untreated; chronic orchalgia evident without treatment; 
bilateral varicoceles, condition unresolved.

In September 2002, the veteran underwent a VA scrotal 
ultrasound which demonstrated right satisfactory, bilateral 
testicular ecogenicity.  There was no discrete 
intratesticular mass.  There was good perfusion in the 
testicles bilaterally.  There were bilateral varicoceles.  
There was no significant interval change since the previous 
examination of October 2000.  

In October 2002, VA treatment records indicated the veteran 
was followed for a history of chronic testicular pain.  The 
examiner notated the veteran had a left greater than right 
varicocele documented by ultrasound.  The veteran had been 
offered a left spermatic vein ligation in the past and had 
elected not to have the procedure performed.  The examiner 
notated that all urological clinic resources had been 
exhausted and that the veteran should see the pain clinic.

In December 2003, a VA examiner notated that the veteran 
complained of varicocele discomfort when straining.

VA treatment records from January 2004 to July 2005 are 
negative for any complaints or treatment of the veteran's 
left varicocele.

In an August 2005 VA treatment note, the veteran complained 
of occasional pain in his left testicle with pushing on his 
left lower abdomen or with lying on his stomach.  Upon 
examination, the testicles were nontender and there were no 
masses or hernias appreciated.  

September 2005 through October 2006 VA treatments are 
negative for any complaints or treatment of the veteran's 
left varicocele.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 

The veteran is service connected for a left varicocele.  A 
varicocele is a "condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the 
patient assumes the upright position."  Nici v Brown, 9 Vet. 
App. 494, 495 (1996) quoting Stedman's Medical Dictionary 
1907 (26th ed. 1995).  The RO has elected to rate this 
disorder by analogy to varicose veins.  The rating criteria 
for varicose veins alone are not, however, as good an 
analogus rating match as that achieved when rating the 
disorder under both the criteria for a testicular injury and 
varicose veins.  For example, under 38 C.F.R. § 4.104, 
Diagnostic Code 7120, a 10 percent rating is warranted for 
bilateral or unilateral moderate varicosities of superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion.  Such criteria considers pain or cramping, but 
ignores the anatomical location of the disorder.  Hence, the 
better analogy is found by rating the appellant under both 
38 C.F.R. §§ 4.104, 4.115b, Diagnostic Codes 7120 and 7523.  
In this manner both the impact of the disorder and the 
anatomic location of the disorder are considered.

Since the veteran filed his claim for increased ratings there 
have been changes in the criteria for rating varicose veins 
under 38 C.F.R. § 4.104.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2006).  In this case, however, while there are 
retrospective clinical references to the appellant's self 
reported history of a left varicocele prior to 2000, the 
first contemporaneously created medical evidence showing a 
diagnosis of the disorder was prepared on April 13, 2000.  
Given that only medical professionals may diagnose a 
disorder, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
given that any veteran, at a minimum, must clinically have 
the disability at issue in order to receive compensation; the 
fact that there is no contemporaneously prepared clinical 
evidence of a left varicocele prior to April 13, 2000, 
mandates the conclusion that, regardless what the rating 
criteria were, a compensable evaluation was not warranted 
prior to April 13, 2000.

In reaching this conclusion the Board acknowledges the fact 
that Dr. DDG opined that the veteran had symptoms of 
testicular varicose veins prior to service separation.  
Symptoms alone are not the same as a disability.  Under the 
provisions of 38 C.F.R. § 3.400 compensation benefits may 
only be paid from the date entitlement arose, and here, there 
was no clinical evidence dating prior to April 13, 2000, 
showing that the veteran had a diagnosed left varicocele.  
Without clinical evidence of a disability, there can be no 
award of compensation.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  

Turning to question what rating is warranted from April 13, 
2000, the Board observes that under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2006), a 10 percent evaluation is 
warranted for varicose veins with intermittent edema of 
extremity or aching and fatigue after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  Where there is persistent edema that is 
incompletely relieved by elevation, with or without beginning 
statis pigmentation or eczema a 20 percent evaluation is in 
order.  

Under Code 7523, complete atrophy of a testis warrants a 
noncompensable rating; a 20 percent rating is warranted where 
there is complete atrophy of both testicles. 38 C.F.R. § 
4.115b, Code 7523.

Effective April 13, 2000, the veteran's left varicocele 
warranted a 10 percent rating in light of the clinical 
presentation of aching and pain, and the diagnosis of a left 
varicocele.  A rating in excess of 10 percent is not in order 
at any time since April 13, 2000 because the record does not 
show that the left varicocele was clinically disabling to 
such a degree that it equated to bilateral testicular 
atrophy.  38 C.F.R. § 4.115b, Diagnostic Code 7523.  
Moreover, at no time since April 13, 2000, did the veteran 
clinically present objectively verifiable pathology of statis 
pigmentation or eczema in the testicular region.  Further, at 
no time since April 13, 2000, was the veteran's left 
varicocele manifested by persistent edema.  38 C.F.R. § 
4.104, Diagnostic Code 7120 (2006).  Hence, an evaluation in 
excess of 10 percent was not warranted for any term on or 
after April 13, 2000.  38 C.F.R. §§ 4.104, 4.115b.

It is undisputed that the veteran's disability may affect 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.  Given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a compensable rating from February 1, 1994 to 
April 12, 2000 is denied.

A 10 percent rating for a left varicocele is warranted from 
April 13, 2000, subject to the laws and greulations governing 
an award of monetary benefits

Entitlement to a rating in excess of 10 percent from April 
13, 2000 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


